NOT FOR PUBLICATION
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  BILL FISCHER,                                             Civil Action No.: 19-14794

                            Plaintiff,                                   ORDER
          v.
  ATAMATED INC., et al.,
                            Defendants.

CECCHI, District Judge.

        This matter comes before the Court regarding the March 13, 2020 Report and

Recommendation of Magistrate Judge James B. Clark to dismiss this matter without prejudice for

Plaintiff’s failure to comply with Court orders and prosecute his case. ECF No. 18. The deadline

to file objections to Judge Clark’s Report and Recommendation was March 27, 2020, and no

objections have been filed thereto. The Court has considered the background and history of this

case along with Judge Clark’s Report and Recommendation, and for substantially the same reasons

stated therein:

        IT IS on this 30th day of April, 2021,

        ORDERED that this Court adopts Judge Clark’s March 13, 2020 Report and

Recommendation such that this matter be DISMISSED without prejudice; and it is further

        ORDERED the Clerk of Court shall CLOSE the file in this matter.

        SO ORDERED.

                                                           __________________________
                                                            CLAIRE C. CECCHI, U.S.D.J.
